Armstrong, J.
¶28 The majority first seeks an ambiguity in phase I plat language as to the future phase III residents’ right to use the park. It finds one in the grantor’s dedication of “these lots to the purchasers thereof,” reasoning that one “tenable” interpretation is that phase III purchasers also receive an interest in the park. Clerk’s Papers (CP) at 121; majority at 721. But the recorded plat depicts only the lots in phase I of the development, lots 1-86. The plat states, “[T]he undersigned owners of the herein described property dedicate these lots to the purchasers thereof.” CP at 121 (emphasis added). The definite article “these” refers to the depicted lots and, accordingly, the dedication involves the purchasers of lots 1-86. As to the rights of future phase purchasers, the plat acknowledges only their rights to use the private roads on the phase I plat. Thus, whatever rights the dedication language creates, the rights flow only to phase I purchasers.
¶29 The majority next asserts that because phase II and III residents have direct access to existing county roads, the private road easement conveyed in the plat serves no other practical purpose than to allow them access to the park.4 *725But nothing in the conveyance of the private roads easement grants any rights to use the park. In fact, the easement is limited to “ingress, egress and utilities over, under, and across the private roads.” In contrast, when Zenker attempted to add the missing easement to the recorded plat, he purported to grant phase III residents “a perpetual nonexclusive easement in all of Tract ‘B’ [the park] for ingress, egress, and use of the same as a community park.” 2 CP at 283. The marked difference in language underscores what was missing from the plat when recorded — any mention of a park easement for the benefit of phase III residents. Where the developer unequivocally granted a private road easement, it is inappropriate for us to rewrite the document to create an entirely different easement to use the park. See City of Seattle v. Nazarenus, 60 Wn.2d 657, 665, 374 P.2d 1014 (1962). The majority’s reasoning that the road easement must have been intended to allow phase III purchasers access to the park is not based on an ambiguity in the plat language; rather, it is pure speculation. We should apply the language as it is plainly written, granting a road easement to allow phase III purchasers to drive, walk, or bicycle through phase I.
¶30 Even considering extrinsic evidence of the developer’s intent, there is no evidence that the developer actually granted phase III purchasers an easement to use the park. No particular words are required to constitute a grant; instead, any words that clearly show intent to give an easement are sufficient. M.K.K.I., Inc. v. Krueger, 135 Wn. App. 647, 654-55, 145 P.3d 411 (2006); see also Beebe v. Swerda, 58 Wn. App. 375, 379, 793 P.2d 442 (1990) (noting that words expressing intent to create easement must be *726sufficiently definite and certain in terms); Brown v. Voss, 105 Wn.2d 366, 371, 715 P.2d 514 (1986) (stating that the extent of the right acquired is determined from the terms of the grant properly construed to give effect to the intention of the parties); Zunino v. Rajewski, 140 Wn. App. 215, 222, 165 P.3d 57 (2007) (holding that the grantor’s intent alone is not sufficient to create an easement without words that demonstrate a present intent to grant or reserve an easement). In determining the developer’s intent, the majority relies on the hearing examiner’s decision, which suggests that the examiner approved the preliminary plat only on condition that the developer grant access rights to the park for residents in all three phases. There are three problems with this analysis.
¶31 First, that the hearing examiner approved the development, in part, with the expectation that the developer would provide phase III residents with park access does not mean that the developer actually granted such an easement. Whether the developer actually created the easement turns upon the language of the plat, not upon what the hearing examiner expected the language to be. Second, the hearing examiner’s decision, quoted at length by the majority, was not attached to the recorded plat and nothing in the plat refers to the decision. Thus, a phase I buyer would have no notice that the hearing examiner expected that phase III purchasers would have easements for use of the park. See Gold Creek N. Ltd. P’ship v. Gold Creek Umbrella Ass’n, 143 Wn. App. 191, 202-05, 177 P.3d 201 (2008) (holding that a claimed easement was not enforceable against condominium owners where the real estate contract and declaration did not provide notice of it to buyers). Finally, that the developer intended to grant phase III residents rights to use the park at the time the hearing examiner approved the preliminary plat does not establish that the developer actually created the easement in the phase I plat. See Gold Creek N., 143 Wn. App. at 201 (reasoning that language manifesting an intent to create an easement in the future did not create the easement itself).
*727¶32 Instead, the plat grants possessory rights to residents through membership in a homeowner’s association (HOA). See City of Olympia v. Palzer, 107 Wn.2d 225, 229, 728 P.2d 135 (1986) (recognizing that an easement is a nonpossessory right, distinct from ownership). Note 9 of the phase I plat states, “All lot owners shall have a l/86th undivided interest in Tracts ‘B,’ [the park] ‘E’ and T’ for taxing purposes with said tracts to be deeded to the Rainier View Court home owner’s association for ownership.” CP at 127. The plat references a declaration of protective covenants, easements, conditions, and restrictions (CCRs), which, among other things, provides for the creation of the HOA. Ownership of a lot is the sole qualification for HOA membership. Thus, in addition to tax liability, phase I residents have a possessory interest in the park as members of the HOA.
¶33 The declaration also reserves the option to make phase II of the development subject to the same CCRs. Phase II residents acquired CCR rights and assumed corresponding obligations one year later by a second declaration. By virtue of membership in the HOA, phase II residents acquired ownership interests in the park despite being free from tax liability. But neither the first nor the second declaration grants phase III purchasers the rights and obligations of the CCRs.
¶34 Although no particular words are necessary to grant an easement, it is notable that for the roads easement, the developer took care to explicitly grant an easement for usage to existing and future lot owners. In contrast, the plat unambiguously provides that ownership of the park vests in the HOA. Access to the park for phase III residents could have been achieved by reserving the option to incorporate phase III of the development under the CCRs. This would have granted phase III residents a possessory interest in the park through HOA membership. That only phase I and II residents pay HOA dues and pay to maintain the common areas, including the park, further militates against the majority’s finding that the developer clearly intended to *728create park easements for phase III owners. Any oversight by the developers to properly convey the intended ownership interest does not justify our finding an easement by default.
¶35 The recorded plat documents contain no language granting phase III purchasers an easement to use the park. And even if we accept that the hearing examiner expected the grant of such an easement and that the developer likely intended residents from all phases to have access, without specific plat language creating an easement, it does not exist. To create one now, as the majority does, is unfair to phase I and II purchasers who purchased with no notice that their rights to use the park would be diluted by easements in favor of 64 other residential units without any obligation to support the HOA’s maintenance of the park. Accordingly, I would reverse the trial court’s summary judgment in favor of Zenker.
Review denied at 170 Wn.2d 1030 (2011).

 The majority also seeks support for its analysis in (1) the park’s location, (2) “references to the future phases of development,” and (3) the absence of plat language “indicating a contrary intent.” Majority at 721. As to the latter, the majority cites no authority for the proposition that plat easements can arise automatically unless the plat specifically declares otherwise. Nor does the *725majority develop its “references to future phases” contention. Presumably, the notion is that any phased development implies that future phases will necessarily acquire easements through the phasing process without stating the easement rights and obligations in any plat document. Again, the majority cites no authority for this. Finally, as to park’s location, it would certainly make sense to grant adjoining phases of a development park rights under such circumstances. But we cannot imply such rights from the adjoining alone, and even if we consider the park’s location, it cannot override the lack of a written document conveying such an easement. ROW 64.04.010.